RENDERED: SEPTEMBER 4, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2019-CA-000705-MR


ERIC STRECK                                                        APPELLANT



                 APPEAL FROM JEFFERSON CIRCUIT COURT
v.                 HONORABLE BARRY WILLETT, JUDGE
                         ACTION NO. 16-CI-000599



JIGNESH SHAH and
LIBERTY INSURANCE CORPORATION                                       APPELLEES


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

CALDWELL, JUDGE: Eric Streck (Streck) appeals the trial court’s granting of

the motion for summary judgment filed by Appellee, Jignesh Shah (Shah), and a

motion for partial summary judgment filed by Appellee, Liberty Insurance

Corporation (Liberty). Having reviewed the order of the trial court, the arguments

of the parties, and the record in this matter, we affirm.
                                      FACTS

             In January of 2014, Shah hired David York of All American Chimney

Service to inspect the chimney at a home he had owned since 2012 in the Clifton

Heights neighborhood of Louisville. York found no problems with the chimney

and his report included a recommendation for yearly chimney inspections. The

residence was insured by Shah through Liberty. The property was income-

producing rental property and not where Shah resided, so he did not opt for a

policy which covered contents.

             In January of 2015, Streck entered into a contract to lease the home

from Shah. A written lease was executed by the parties and included the following

provision:

             Insurance: Tenant shall do nothing to increase or create
             extra insurance premiums or insurance risk at or around
             the premises. Tenant shall protect Tenant’s personal
             property with adequate personal property insurance. It is
             the intention of the Lease that the Owner shall insure the
             leased premises and the Tenant shall insure Tenant’s own
             property. Owner shall not be responsible for any loss to
             Tenant’s possessions unless caused by the negligence of
             the Owner. The Tenant shall be responsible for Tenant’s
             negligent conduct and the negligent conduct of Tenant’s
             household and guests.

             Streck used the fireplace in the home several times after moving in

without incident. However, on May 7, 2015, he lit a fire in the fireplace, but the

fire did not remain contained within the fireplace, and flames erupted from the


                                         -2-
chimney and caught the home on fire. Streck’s personal property was damaged by

the fire and smoke or water due to the response of the fire department.

             Louisville Fire and Rescue’s Metro Arson Squad investigated the

scene on the day of the fire and determined the fire emanated from the fireplace

and the cause was a “mechanical failure, malfunction – unspecified malfunction of

a fireplace vent.”

             Shah’s insurance company conducted its own investigation. During

its interview with Streck, he mentioned having heard “bird noises” coming from

the fireplace prior to lighting the fire. The investigator found detritus consistent

with nesting material between the chimney chase and the fireplace insert that had

combusted. It was concluded this material was responsible for the fire.

              Streck demanded payment for his personal property losses from

Shah, who refused and pointed to the lease contract. Streck then sought

compensation from Liberty, which refused. In February of 2016, Streck filed a

lawsuit naming both Shah and the insurance company as defendants, alleging

Shah’s negligent maintenance of the chimney led to the fire.

             In January of 2017, Streck sought partial summary judgment on the

issue of liability. A year later, in January of 2018, the trial court entered an order

denying the motion, finding that Streck had failed to establish any duty owed by

Shah. Specifically, the court held that Streck had failed to establish liability and


                                          -3-
pointed out that the lease contract provided the tenant had responsibility for

maintaining the premises during the term of the lease. Further, the court

underscored that the lease also specifically held Streck responsible for insuring his

personalty against loss. The trial court held that Streck had failed to establish any

breach of any possible duty Shah had, specifically rejecting Streck’s theory that the

chimney inspector’s recommendation for yearly inspections had established a duty

to inspect. Finally, the court found Streck had erroneously relied upon the doctrine

of res ipsa loquitur, which it held was not applicable in this circumstance.

             Later that year, in October of 2018, Shah sought summary judgment,

arguing that Streck had failed to offer any evidence to support a finding that Shah

owed him any duty of care which had been breached. Liberty filed its own motion

seeking partial summary judgment in March of 2019, repeating Shah’s argument

that no duty of care had been established, but also insisting that Streck had no

standing to sue Liberty as he was not a beneficiary to the contract between Liberty

and Shah.

             The trial court heard oral arguments from the parties and entered an

order granting summary judgment in favor of Shah and Liberty, finding that Streck




                                         -4-
had failed to offer evidence establishing that Shah violated any duty of care that he

owed to Streck. Streck appeals that order.1

                                 STANDARD OF REVIEW

               An appellate court employs a de novo standard of review on questions

concerning the propriety of a trial court’s ruling on a motion for summary

judgment. Cmty. Fin. Servs. Bank v. Stamper, 586 S.W.3d 737, 741 (Ky. 2019).

In the seminal case of Steelvest, Inc. v. Scansteel Service Center, Inc., the

Kentucky Supreme Court explained that “the proper function of summary

judgment is to terminate litigation when, as a matter of law, it appears that it would

be impossible for the respondent to produce evidence at the trial warranting a

judgment in his favor.” 807 S.W.2d 476, 480 (Ky. 1991). In reviewing such a

motion, the trial court must view the facts “in a light most favorable to the party

opposing the motion for summary judgment and all doubts are to be resolved in his

favor” and in so doing, must examine the proof to ensure that no real issue of

material fact exists. Id.

               Thus, as factual findings are not at issue, the trial court’s decision is

granted no deference; review of a trial court’s ruling on a motion for summary

judgment is a matter of law. “A grant of summary judgment is reviewed de novo


1
 The Appellees sought summary judgment only as to Counts I through IV of the Complaint.
There were three additional counts against Liberty that are not subject to the trial court’s order
and which are not discussed herein.

                                                -5-
because factual findings are not at issue.” Feltner v. PJ Operations, LLC, 568
S.W.3d 1, 3 (Ky. App. 2018), review denied (Mar. 6, 2019) (citing Pinkston v.

Audubon Area Community Services, Inc., 210 S.W.3d 188, 189 (Ky. App. 2006)).

                                    ANALYSIS

             Streck argues that Shah had a duty to inspect the fireplace on an

annual basis and relies upon the inspection report from David York of All

American Chimney Service which recommended annual inspections. The trial

court reasoned that it was not necessary to determine whether York’s

recommendation established a duty to conduct annual inspections. York provided

deposition testimony that even if the “Level 1” inspection he had recommended

had been performed, the condition which led to the fire would not have been

revealed since it was between the fireplace insert and the chimney chase. York

testified that only a Level 3 inspection, which would require “taking off the cap”

and some dismantling of the chimney, would have possibly revealed the condition.

We cannot disagree with the trial court’s determination.

             We do not find that Shah breached any duty owed to Streck. Streck

argues that this duty arose from the report generated by York’s inspection. First,

Shah was not required to perform the inspection by any ordinance, statute, or code.

He voluntarily took the responsibility to have the fireplace inspected early into his

ownership of the residence. Second, York is employed by a business enterprise


                                         -6-
and his suggestion that annual inspections be conducted must be considered in that

context. Third, it would be contrary to public policy to require that property

owners follow all recommendations of for-profit inspectors. Such holding would

certainly lead to a chilling effect, such as property owners eschewing inspections

for fear that undergoing an inspection would lead to expensive and, perhaps,

unnecessary expenses, which would not necessarily forward safety concerns or

property preservation. We, therefore, decline to hold such a duty arises from a

notation on a voluntary inspection performed by a for-profit enterprise.

             Streck attempted to buttress the fragility of his argument that Shah

had a duty of care to have annual inspections performed by claiming that the

doctrine of res ipsa loquitur applied and he was, therefore, not required to establish

a duty of care. Under the doctrine, negligence may be inferred, even without direct

evidence so establishing, when certain narrow conditions are met.

             Reliance upon the doctrine of res ipsa loquitur is
             predicated upon a showing that (1) the defendant had full
             control of the instrumentality which caused the injury;
             (2) the accident could not have happened if those having
             control had not been negligent; and (3) the plaintiff’s
             injury resulted from the accident. The doctrine does not
             apply if it is shown that the injury may have been due to
             some voluntary action on the plaintiff’s part.

Sadr v. Hager Beauty School, Inc., 723 S.W.2d 886, 887 (Ky. App. 1987)

(citations omitted).




                                         -7-
             As the lease contract granted Streck exclusive control of the fireplace,

i.e., the instrumentality which caused the injury, the doctrine simply does not

apply. Shah, under the lease contract entered into by Streck, had only limited

access to the residence, and therefore to the fireplace. Further, the second prong of

the doctrine has not been satisfied as there has been no evidence adduced that the

accident was but for caused by negligence of Shah as, again, Streck was in control

of the instrumentality. It was Streck who heard “bird noises” and who chose to

light a fire anyway. Streck’s reliance on the doctrine of res ipsa loquitur is not

well-placed and must fail.

             Having found that Streck has failed to establish liability for the loss to

Shah, the insured, any claims against Liberty must fail as well.

             Lastly, we address Streck’s contention that stare decisis should

prevent the trial court from granting summary judgment for Shah and Liberty.

Streck argues that after having denied the prior motion for summary judgment filed

by Streck because the trial court found “genuine issues of material fact,” it could

then not grant summary judgment for Shah and Liberty. Steelvest, 807 S.W.2d at

482. Streck, however, misapprehends the doctrine of stare decisis, which seeks

consistency in decisions in different cases by respecting the precedential value of

cases of a higher court. Hilen v. Hays, 673 S.W.2d 713 (Ky. 1984). The trial court

was not bound by stare decisis to deny the subsequent summary judgment motion.


                                          -8-
                                CONCLUSION

            Having found that Streck failed to establish that Shah had a duty

which was breached, we find that the trial court properly entered summary

judgment in favor of the Appellees.

            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE
                                         JIGNESH SHAH:
David B. Mour
Louisville, Kentucky                     W. Douglas Kemper
                                         Alexander J. Kuebbing
                                         Louisville, Kentucky

                                         BRIEF FOR APPELLEE LIBERTY
                                         INSURANCE CORPORATION:

                                         Douglas W. Langdon
                                         Christopher G. Johnson
                                         Jason Renzelmann
                                         Liam E. Felsen
                                         Louisville, Kentucky




                                       -9-